Citation Nr: 0820409	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for a colon disability.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to service connection for an intestinal 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  In addition to the issues noted above, the veteran 
originally filed a notice of disagreement to the RO's denial 
of his claim for entitlement to service connection for a 
prostate condition and the RO issued a January 2005 statement 
of the case regarding this issue.  In a March 2005 written 
statement, signed by the veteran's authorized representative, 
the veteran withdrew the issue of entitlement to service 
connection for a prostrate condition.  See 38 C.F.R. 
§ 20.204.

Also in March 2005, the veteran testified before a hearing 
officer at the RO.  A copy of the transcript of this hearing 
has been associated with the claims file.  The veteran also 
testified before the undersigned Acting Veterans Law Judge.  
In a December 2006 letter, the veteran was notified that the 
Board was unable to produce a written transcript of the 
veteran's hearing.  The veteran informed the Board that he 
did not wish to appear at another hearing.  See 38 C.F.R. 
§ 20.717.

The Board first considered this appeal in March 2007.  In 
this decision, the Board denied claims for service connection 
for heart, colon, stomach, intestinal, and lung disabilities.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2008, the 
Court granted a joint motion for remand as to the claims for 
service connection for heart, colon, stomach, and intestinal 
disabilities; thus, the Court vacated the Board's decision as 
to these four claims.  In regard to the claim for service 
connection for a heart disability, the Court found that the 
VA examination of record was inadequate.  In regard to the 
other claims, the Court found that the Board did not provide 
an adequate statement of reasons or bases as to positive 
evidence of nexus and whether the veteran should have been 
provided a VA examination.  The Court did not vacate the 
Board's decision as to denial of service connection for a 
lung disability, and therefore, this issue is not currently 
on appeal.

The Board is cognizant that in a May 2008 letter the 
veteran's representative waived the right to have the case 
remanded to the agency of original jurisdiction (AOJ), the RO 
in this case.  As discussed below, however, as additional 
development is required prior to readjudication of the 
claims, remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has asserted that he has a heart disability 
attributable to service-connected diabetes mellitus.  In the 
joint motion for remand that was incorporated into the 
Court's April 2008 order, it was found that the September 
2003 VA examination was inadequate in regard to the claim for 
service connection for a heart disability.  The examination 
was found to be incomplete and inadequate as the examiner did 
not explicitly discuss whether a heart disability was 
aggravated by the service-connected diabetes mellitus.  Thus, 
the Board remands this claim to the AMC/RO in order to 
schedule the veteran for such an examination.

The Board notes that 38 C.F.R. § 3.310 provides criteria for 
finding that a disability is secondary to a service-connected 
disability.  This VA regulation was recently amended.  This 
amendment was effective October 10, 2006.  See 71 Fed. Reg. 
52744 (2006).  Upon remand, if service connection for a heart 
disability is not granted, the veteran should be provided a 
copy of this amended regulation in the supplemental statement 
of the case.

The veteran's claims for service connection for colon, 
stomach and intestinal disabilities have been asserted on a 
direct service connection basis only.  At his March 2005 
testimony before an RO hearing officer, the veteran asserted 
that he had frequent diarrhea, rectal bleeding, and stomach 
aches during service.  He noted that he was given pills 
during service for the problems.  The veteran further noted 
that he took Rolaids.

In the veteran's Report of Medical History completed upon 
enlistment in November 1965, he noted a history of stomach, 
liver or intestinal trouble.  An August 1966 service 
treatment record indicates that the veteran sought treatment 
for gastroenteritis.  In the veteran's June 1968 Report of 
Medical History, the veteran noted a history of frequent 
indigestion and stomach, liver or intestinal trouble.  A 
medical professional made a notation to the veteran's June 
1968 Report of Medical History indicating that the veteran's 
frequent indigestion and nervous stomach condition existed 
prior to service.  The frequent indigestion was noted to be 
controlled by antacids.  The veteran submitted letters he 
wrote to his grandmother while in service.  In these letters, 
the veteran noted that the food made him ill and that he got 
sick every time he ate.  

The record also contains evidence that the veteran has 
relevant current diagnosed disabilities, including 
gastroesophageal reflux disease (GERD), internal hemorrhoids, 
and irritable bowel syndrome.

In the joint motion for remand, it was noted, in part, that 
the Board should provide an adequate statement of reasons or 
bases regarding whether the veteran should have been provided 
a VA examination.  After consideration of the record, 
including the evidence outlined above, the Board finds a 
remand is necessary in order that the AMC/RO may schedule the 
veteran for an examination to determine whether the veteran 
has colon, stomach, and/or intestinal disabilities 
attributable to service.  

The Board also directs the AMC/RO to obtain all outstanding 
records of treatment, VA and non-VA, received by the veteran 
for heart, colon, stomach and intestinal disabilities; these 
records should be associated with the claims file.  See 
38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for heart, colon, stomach and 
intestinal disabilities should be 
obtained and associated with the claims 
file.

2.  Schedule the veteran for a VA 
examination to determine if the veteran 
has a heart disability attributable to 
service.  The examiner should review the 
veteran's claims folder.  The examiner 
should then state whether it is at least 
as likely as not that the veteran has a 
heart disability that began as a result 
of active service.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
veteran has a current heart disability 
that is proximately due to or aggravated 
(worsened) by service-connected diabetes 
mellitus.  All opinions must be supported 
by complete rationale.  If an opinion 
cannot be given without speculation, the 
examiner should clearly and specifically 
so indicate in the examination report.

3.  Schedule the veteran for a VA 
examination to determine if the veteran 
has colon, stomach, and/or intestinal 
disabilities attributable to service.  
The examiner should review the veteran's 
claims folder.  The examiner should then 
state whether it is at least as likely as 
not that the veteran has a colon, 
stomach, and/or intestinal disability 
that began as a result of active service.  
All opinions must be supported by 
complete rationale.  If an opinion cannot 
be given without speculation, the 
examiner should clearly and specifically 
so indicate in the examination report.

4.  Then, after any additional indicated 
development is completed, the AMC/RO 
should readjudicate the issues on appeal.  
If the determination of any of these 
claims remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case to the veteran and 
his representative and provide a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

If the claim for a heart disability is 
denied, a copy of the recently amended 
38 C.F.R. § 3.310 should be included in 
the supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).



